EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT


            THIS SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of
November 18, 2016 (the "Effective Date"), is entered into by and between
GREENHOUSE SOLUTIONS INC., a Nevada corporation (the "Company"), and SBI
INVESTMENTS LLC, 2014-1, a statutory series of Delaware limited liability
company (the "Buyer").

WHEREAS:

A.     The Company and the Buyer are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933, as amended (the "1933
Act"); and

B.     The Buyer desires to purchase and the Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement, two 8% convertible
promissory notes of the Company, in the form attached hereto as Exhibit A, in
the aggregate principal amount of US$550,000.00 (together with any note(s)
issued in replacement thereof or as a dividend thereon or otherwise with respect
thereto in accordance with the terms thereof, the "Notes"), convertible into
shares of common stock, $0.001 par value per share, of the Company ("Common
Stock"), upon the terms and subject to the limitations and conditions set forth
in such Notes, as well as warrants to purchase 300,000 shares of the Common
Stock (the "Warrants"), in the forms of Series A and Series B Warrants attached
hereto under Exhibit B. 

NOW THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged the Company and the Buyer severally (and not jointly) hereby agree
as follows:

 

AGREEMENT

 

1.      PURCHASE AND SALE OF NOTES AND WARRANTS.

a.       Purchase of Notes and Warrants. 

(i)                  First Closing. On the Initial Closing Date (as defined
below), the Company shall issue and sell to the Buyer and the Buyer agrees to
purchase from the Company, the Warrants, and a Note in the principal face amount
of $275,000.00 ("Note No. 1") as is set forth immediately below the Buyer's name
on the signature pages hereto, subject to the express terms of such Note.

(ii)                Second Closing.  On the Second Closing Date (as defined
below), the Company shall issue and sell to the Buyer and the Buyer agrees to
purchase from the Company, subject to the Buyer's election to do the same, a
Note in the principal face amount of $275,000.00 ("Note No. 2") as is set forth

--------------------------------------------------------------------------------


immediately below the Buyer's name on the signature page hereto, subject to the
express terms of such Note (the "Second Closing"). Notwithstanding any other
terms contained in this Agreement, the Second Closing and the sale and purchase
of Note No. 2 shall occur solely upon the election of the Buyer, in its sole
discretion within the period of time set forth in Section 1(c)(ii) below.

b.      Form of Payment.  On the Initial Closing Date (as defined below), the
Buyer shall pay the purchase price for Note No. 1, which is equal to $250,000.00
(the "First Purchase Price") by wire transfer of immediately available funds, in
accordance with the Company's written wiring instructions, against delivery of
Note No. 1, and (i) the Company shall deliver such duly executed Note No. 1, as
well as the Warrants, on behalf of the Company, to the Buyer. On the Second
Closing Date (as defined below), the Buyer shall pay the purchase price for Note
No. 2, which is equal to $250,000.00 (the "Second Purchase Price") by wire
transfer of immediately available funds, in accordance with the Company's
written wiring instructions, against delivery of Note No. 2, and (ii) the
Company shall deliver such duly executed Note No. 2 on behalf of the Company, to
the Buyer.

c.       Closing Dates. 

(i)                  Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7(a) below, the date and
time of the issuance and sale of Note No. 1 and Warrants pursuant to this
Agreement  shall be 5:00 P.M., Eastern Standard Time on or about November 18,
2016, or such other mutually agreed upon time (the "Initial Closing Date").  The
initial closing of the transactions contemplated by this Agreement (the "Initial
Closing") shall occur on the Initial Closing Date at such location as may be
agreed to by the parties.

(ii)                Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7(b) below, and subject to
the Buyer's election to consummate such purchase, the date and time of the
issuance and sale of Note No. 2 pursuant to this Agreement shall be 5:00 P.M.,
Eastern Standard Time after the sixtieth (60th) day following the Initial
Closing Date but on or prior to the ninetieth (90th) day following the Initial
Closing Date (the "Second Closing Date"). The second closing of the transactions
contemplated by this Agreement (the "Second Closing") shall occur on the Second
Closing Date at such location as may be agreed to by the parties. The Initial
Closing and the Second Closing are both referred to herein as "Closings." The
Initial Closing Date and the Second Closing Date are both referred to herein as
"Closing Dates."

2.      REPRESENTATIONS AND WARRANTIES OF THE BUYER.  The Buyer represents and
warrants to the Company that:

a.       Investment Purpose.  As of the Effective Date, the Buyer is purchasing
the Notes, Warrants, and the shares of Common Stock issuable upon conversion of
or otherwise pursuant to the Note and exercise of the Warrants (including,
without limitation, such additional shares of Common Stock, if any, as are

-2-

--------------------------------------------------------------------------------


issuable (i) on account of interest on the Notes or (ii) under any other
provision in the Notes or Warrants, such shares of Common Stock being
collectively referred to herein as the "Conversion Shares" and, collectively
with the Notes and Warrants, the "Securities") for its own account and not with
a present view towards the public sale or distribution thereof, except pursuant
to sales registered or exempted from registration under the 1933 Act; provided,
however, that by making the representations herein, the Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

b.      Accredited Investor Status.  The Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D under the 1933 Act (an
"Accredited Investor").

c.       Reliance on Exemptions.  The Buyer understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

d.      Information.  The Buyer and its advisors, if any, have been, and for so
long as each Note remains outstanding will continue to be, furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors.  The Buyer and its advisors, if any,
have been, and for so long as each Note remains outstanding will continue to be,
afforded the opportunity to ask questions of the Company.  Notwithstanding the
foregoing, the Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer.  Neither such inquiries nor any other due diligence investigation
conducted by the Buyer or any of its advisors or representatives shall modify,
amend or affect Buyer's right to rely on the Company's representations and
warranties contained in Section 3 below.  The Buyer understands that its
investment in the Securities involves a significant degree of risk. The Buyer is
not aware of any facts that may constitute a breach of any of the Company's
representations and warranties made herein.

e.       Governmental Review.  The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

-3-

--------------------------------------------------------------------------------


f.        Transfer or Re-sale.  The Buyer understands that (i) the sale or
re-sale of the Securities has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Buyer shall have delivered to
the Company, at the cost of the Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, which
opinion shall be accepted by the Company, (c) the Securities are sold or
transferred to an "affiliate" (as defined in Rule 144 promulgated under the 1933
Act (or a successor rule) ("Rule 144")) of the Buyer who agrees to sell or
otherwise transfer the Securities only in accordance with this Section 2(f) and
who is an Accredited Investor, (d) the Securities are sold pursuant to Rule 144,
or (e) the Securities are sold pursuant to Regulation S under the 1933 Act (or a
successor rule) ("Regulation S"), and the Buyer shall have delivered to the
Company, at the cost of the Buyer, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by the Company; (ii) any sale of such Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case) with respect to the
Buyer's resale of the Securities.  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

g.       Legends.  The Buyer understands that the Notes, Warrants, and, until
such time as the Conversion Shares have been registered under the 1933 Act may
be sold pursuant to Rule 144 or Regulation S without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Conversion Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE

-4-

--------------------------------------------------------------------------------


REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected.  The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.  In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an "Event of Default" under each Note.

h.       Authorization; Enforcement. This Agreement has been duly and validly
authorized.  This Agreement has been duly executed and delivered on behalf of
the Buyer, and this Agreement constitutes a valid and binding agreement of the
Buyer enforceable in accordance with its terms.

3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Except as set forth in
the Disclosure Schedules attached hereto, the Company hereby makes the
representations and warranties set forth below to the Buyer as of the Effective
Date and as of the Closing Date:

-5-

--------------------------------------------------------------------------------


a.       Organization and Qualification.  The Company and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted.  Schedule 3(a) sets forth
a list of all of the Subsidiaries of the Company and the jurisdiction in which
each is incorporated.  The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  "Material Adverse Effect" means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.  "Subsidiaries" means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

b.      Authorization; Enforcement.  (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, each Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, each Note by the Company and the consummation by
it of the transactions contemplated hereby and thereby (including without
limitation, the issuance of each Note and the issuance and reservation for
issuance of the Conversion Shares issuable upon conversion or exercise thereof)
have been duly authorized by the Company's Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of each Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

c.       Capitalization.  Except as disclosed in Schedule 3(c), no shares are
reserved for issuance pursuant to the Company's stock option plans, no shares
are reserved for issuance pursuant to securities (other than the Securities)
exercisable for, or convertible into or exchangeable for shares of Common
Stock.  All of such outstanding shares of capital stock are, or upon issuance
will be, duly authorized, validly issued, fully paid and non-assessable.  No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights of the shareholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company. 
Except as disclosed in Schedule 3(c), as of the Effective Date, (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to,

-6-

--------------------------------------------------------------------------------


or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the 1933 Act and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) that will be triggered by the
issuance of each Note, Warrants, or the Conversion Shares.  The Company has
filed in its SEC Documents true and correct copies of the Company's Certificate
of Incorporation as in effect on the date hereof ("Certificate of
Incorporation"), the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto.  The Company shall provide the Buyer with a written update of
this representation signed by the Company's Chief Executive on behalf of the
Company as of each Closing Date.

d.      Issuance of Shares.  The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of each Note, or exercise of the
Warrants, in accordance with their respective terms, will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof.

e.       Acknowledgment of Dilution.  The Company understands and acknowledges
the potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of the Notes or exercise of the Warrants.  The
Company further acknowledges that its obligation to issue Conversion Shares upon
conversion of the Notes or exercise of the Warrants in accordance with this
Agreement, is absolute and unconditional regardless of the dilutive effect that
such issuances may have on the ownership interests of other shareholders of the
Company.

f.        No Conflicts.  The execution, delivery and performance of this
Agreement, each Note, and the Warrants by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance and reservation for issuance of the Conversion
Shares) will not (i) conflict with or result in a violation of any provision of
the Certificate of Incorporation or By-laws, or (ii) violate or conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its Subsidiaries is a party, or (iii)  result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts, defaults, terminations, amendments,

-7-

--------------------------------------------------------------------------------


accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).  Neither the Company nor any of its
Subsidiaries is in violation of its Certificate of Incorporation, By-laws or
other organizational documents and neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries, if any, are not being conducted, and shall
not be conducted so long as the Buyer owns any of the Securities, in violation
of any law, ordinance or regulation of any governmental entity.  Except as
specifically contemplated by this Agreement and as required under the 1933 Act
and any applicable state securities laws, the Company is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency, regulatory agency, self-regulatory organization
or stock market or any third party in order for it to execute, deliver or
perform any of its obligations under this Agreement, the Notes in accordance
with the terms hereof or thereof or to issue and sell the Notes in accordance
with the terms hereof and to issue the Conversion Shares upon conversion of the
Notes.  All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Effective Date.  The Company is not in
violation of the listing requirements of the Over-the-Counter Bulletin Board
(the "OTCBB"), the OTCQB or any similar quotation system, and does not
reasonably anticipate that the Common Stock will be delisted by the OTCBB, the
OTCQB or any similar quotation system, in the foreseeable future.  The Company
and its Subsidiaries are unaware of any facts or circumstances which might give
rise to any of the foregoing. 

g.       SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the "1934 Act") (all of the foregoing filed
prior to the Effective Date and all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits to such
documents) incorporated by reference therein, being hereinafter referred to
herein as the "SEC Documents").  The Company has delivered to the Buyer true and
complete copies of the SEC Documents, except for such exhibits and incorporated
documents.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof).  As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved  and

-8-

--------------------------------------------------------------------------------


fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as set forth in the financial statements of the Company
included in the SEC Documents, the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business, and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company. The Company is subject to the reporting requirements of
the 1934 Act. For the avoidance of doubt, filing of the documents required in
this Section 3(g) via the SEC's Electronic Data Gathering, Analysis, and
Retrieval system ("EDGAR") shall satisfy all delivery requirements of this
Section 3(g).

h.       Absence of Certain Changes.  There has been no material adverse change
and no material adverse development in the assets, liabilities, business,
properties, operations, financial condition, results of operations, prospects or
1934 Act reporting status of the Company or any of its Subsidiaries.

i.         Absence of Litigation.  There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company
or any of its Subsidiaries, or their officers or directors in their capacity as
such, that could have a Material Adverse Effect.  Schedule 3(i) contains a
complete list and summary description of any pending or, to the knowledge of the
Company, threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it would have a Material Adverse
Effect.  The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

j.        Patents, Copyrights, etc.  The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(collectively, "Intellectual Property") necessary to enable it to conduct its
business as now operated (and, as presently contemplated to be operated in the
future); Except as disclosed in the SEC Documents, there is no claim or action
by any person pertaining to, or proceeding pending, or to the Company's
knowledge threatened, which challenges the right of the Company or of a
Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as

-9-

--------------------------------------------------------------------------------


now operated (and, as presently contemplated to be operated in the future); to
the best of the Company's knowledge, the Company's or its Subsidiaries' current
and intended products, services and processes do not infringe on any
Intellectual Property or other rights held by any person; and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing.  The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of their
Intellectual Property.

k.      No Materially Adverse Contracts, Etc.  Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.

l.         Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax.  None of the Company's
tax returns is presently being audited by any taxing authority.

m.     Certain Transactions.  Except for arm's length transactions pursuant to
which the Company or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Company or any of its
Subsidiaries could obtain from third parties and other than the grant of stock
options disclosed on Schedule 3(c), none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

-10-

--------------------------------------------------------------------------------


n.       Disclosure.  All information relating to or concerning the Company or
any of its Subsidiaries set forth in this Agreement and provided to the Buyer
pursuant to Section 2(d) hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading.  No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company's reports filed under the
1934 Act are being incorporated into an effective registration statement filed
by the Company under the 1933 Act).

o.      Acknowledgment Regarding Buyer' Purchase of Securities.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm's
length purchasers with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer' purchase of the Securities.  The Company further represents to the
Buyer that the Company's decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.

p.      No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer.  The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company's securities
(past, current or future) for purposes of any shareholder approval provisions
applicable to the Company or its securities.

q.      No Brokers.  The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

r.        Permits; Compliance.  The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Company Permits"), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits.  Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company

-11-

--------------------------------------------------------------------------------


Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries has
received any notification with respect to possible conflicts, defaults or
violations of applicable laws, except for notices relating to possible
conflicts, defaults or violations, which conflicts, defaults or violations would
not have a Material Adverse Effect.

s.       Environmental Matters.

(i)                        There are, to the Company's knowledge, with respect
to the Company or any of its Subsidiaries or any predecessor of the Company, no
past or present violations of Environmental Laws (as defined below), releases of
any material into the environment, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations which may give rise to
any common law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company's knowledge, threatened in connection
with any of the foregoing.  The term "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(ii)                      Other than those that are or were stored, used or
disposed of in compliance with applicable law, no Hazardous Materials are
contained on or about any real property currently owned, leased or used by the
Company or any of its Subsidiaries, and no Hazardous Materials were released on
or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company's or any of its Subsidiaries' business.

(iii)                     There are no underground storage tanks on or under any
real property owned, leased or used by the Company or any of its Subsidiaries
that are not in compliance with applicable law.

-12-

--------------------------------------------------------------------------------


t.        Title to Property.  The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects or such as would not have a Material Adverse Effect. 
Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.

u.       Internal Accounting Controls.  Except as disclosed in the SEC Documents
the Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient, in the judgment of the Company's board of
directors, to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

v.       Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

w.     Solvency.  The Company (after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not, after giving effect to the transaction contemplated by this
Agreement, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debts mature.  The Company did not receive a qualified opinion
from its auditors with respect to its most recent fiscal year end and, after
giving effect to the transactions contemplated by this Agreement, does not
anticipate or know of any basis upon which its auditors might issue a qualified
opinion in respect of its current fiscal year. For the avoidance of doubt any
disclosure of the Borrower's ability to continue as a "going concern" shall not,
by itself, be a violation of this Section 3(w).

-13-

--------------------------------------------------------------------------------


x.       No Investment Company.  The Company is not, and upon the issuance and
sale of the Securities as contemplated by this Agreement will not be an
"investment company" required to be registered under the Investment Company Act
of 1940 (an "Investment Company").  The Company is not controlled by an
Investment Company.

y.                   Insurance.  The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect. Upon written request the Company will
provide to the Buyer true and correct copies of all policies relating to
directors' and officers' liability coverage, errors and omissions coverage, and
commercial general liability coverage.

z.       DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

aa.   Sarbanes-Oxley. As may or may not be applicable, the Company is in
compliance with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
which are applicable to it as of the Effective Date.

bb.  Accountants. The Company's accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

cc.   No Market Manipulation. The Company has not, and to its knowledge no
person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

dd.  Shell Company Status. The Company is not currently, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

ee.   No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the sale of Securities contemplated hereby, any
beneficial owner of twenty percent (20%) or more of the Company's outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the

-14-

--------------------------------------------------------------------------------


Company in any capacity at the time of sale (each, an "Issuer Covered Person")
is subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

ff.      Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the this Agreement and the
Securities.

gg.               Breach of Representations and Warranties by the Company.  If
the Company breaches any of the representations or warranties set forth in this
Section 3, in addition to any other remedies available to the Buyer pursuant to
this Agreement, it will be considered an "Event of Default" under the Note.

4.      COVENANTS.

a.       Best Efforts.  The parties shall use their commercially reasonable best
efforts to satisfy timely each of the conditions described in Section 6 and 7 of
this Agreement. 

b.      Use of Proceeds.  The Company shall use the proceeds from the sale of
the Notes for working capital and other general corporate purposes and shall
not, directly or indirectly, use such proceeds for any loan to or investment in
any other corporation, partnership, enterprise or other person. 

c.       Expenses.  At the Closing, the Company hereby authorizes the Buyer, as
detailed in the disbursement memorandum of even date, to pay the Buyer's legal
counsel directly in the amount of $5,000, which such amount shall be withheld
from the proceeds relating to the Purchase Price, as further described in the
disbursement memorandum.

d.      Financial Information.  The Company agrees to send or make available the
following reports to the Buyer until the Buyer transfers, assigns, or sells all
of the Securities: (i) within ten (10) days after the filing with the SEC, a
copy of its Annual Report on Form 10-K its Quarterly Reports on Form 10-Q and
any Current Reports on Form 8-K; (ii) within one (1) day after release, copies
of all press releases issued by the Company or any of its Subsidiaries; and
(iii) contemporaneously with the making available or giving to the shareholders
of the Company, copies of any notices or other information the Company makes

-15-

--------------------------------------------------------------------------------


available or gives to such shareholders.  For the avoidance of doubt, filing the
documents required in (i) above via EDGAR or releasing any documents set forth
in (ii) above via a recognized wire service shall satisfy the delivery
requirements of this Section 4(d).

e.       Listing.  The Company shall promptly secure the listing of the
Conversion Shares upon each national securities exchange or automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and, so long as the Buyer owns any of the
Securities, shall maintain, so long as any other shares of Common Stock shall be
so listed, such listing of all Conversion Shares from time to time issuable upon
conversion of the Notes.  The Company will obtain and, so long as the Buyer owns
any of the Securities, maintain the quotation, listing and trading of its Common
Stock on the OTCBB, OTCQB, OTC Pink or any equivalent replacement exchange, the
Nasdaq National Market ("Nasdaq"), the Nasdaq SmallCap Market ("Nasdaq
SmallCap"), the New York Stock Exchange ("NYSE"), or the NYSE MKT and will
comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Financial Industry Regulatory
Authority ("FINRA") and such exchanges, as applicable.  The Company shall
promptly provide to the Buyer copies of any material notices it receives from
the OTCBB, OTCQB and any other exchanges or quotation systems on which the
Common Stock is then listed regarding the continued eligibility of the Common
Stock for listing on such exchanges and quotation systems.

f.        Corporate Existence.  So long as the Buyer beneficially owns either
Note, the Company shall maintain its corporate existence and shall not sell all
or substantially all of the Company's assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company's assets, where
the surviving or successor entity in such transaction (i) assumes the Company's
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed for trading on the OTCQB, OTC Pink, Nasdaq, NasdaqSmallCap, NYSE or
AMEX.

g.       No Integration.  The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

h.       Failure to Comply with the 1934 Act.  So long as the Buyer beneficially
owns either Note and so long as the Buyer beneficially owns any Conversion
Shares, the Company shall comply with the reporting requirements of the 1934
Act; and the Company shall continue to be subject to the reporting requirements
of the 1934 Act.

i.         Trading Activities.  Neither the Buyer nor its affiliates has an open
short position (or other hedging or similar transactions) in the Common Stock

-16-

--------------------------------------------------------------------------------


and the Buyer agree that it shall not, and that it will cause its affiliates not
to, engage in any short sales of or hedging transactions with respect to the
Common Stock.

j.        Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the issuance of shares upon conversion and exercise of the Notes
and Warrants hereunder 36,000,000 shares of Common Stock.

k.      Limitation on Variable Rate Transactions. From and after the Effective
Date until the 4-month anniversary of the Effective Date, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, other than in connection with an Exempt Issuance. "Common Stock
Equivalents" means any securities of the Company or its Subsidiaries which
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock. "Variable Rate Transaction" means a transaction in which the Company (i)
issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any "full ratchet" or "weighted average" anti-dilution
provisions) or (ii) enters into any agreement, including, but not limited to, an
"equity line of credit", "at-the-market offering" or other continuous offering
or similar offering of Common Stock or Common Stock Equivalents, whereby the
Company may sell Common Stock or Common Stock Equivalents at a future determined
price. "Exempt Issuance" means the issuance of (a) Common Stock or options to
employees, officers, directors or vendors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by the Company's Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder or under the Notes or Warrants and/or other
securities exercisable or exchangeable for or convertible into Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, or (c) securities in any "at-the-market
offering" with or conducted by a registered broker dealer. Notwithstanding the
foregoing, in the event that the Buyer elects not to purchase Note No. 2 and
communicates the same in writing to the Company, the prohibitions set forth in
this subsection shall terminate at such time.

-17-

--------------------------------------------------------------------------------


l.         Registration Rights. If the Company proposes, initiates, or commences
to register (including without limitation, for this purpose, a registration
effected by the Company for stockholders other than the Buyer) any of its
securities under the Securities Act in connection with a public offering, resale
of securities, or otherwise, the Company shall, at such time, promptly give the
Buyer notice in writing of such registration.  Upon the request of the Buyer
given within twenty (20) days after such notice is given by the Company, the
Company shall, cause to be registered all of the Securities that the Buyer
requests to be included in such registration. The expenses of such registration
shall be borne by the Company.

m.     Transfer Agent Fee Compliance.  In the event that the Company's transfer
agent firm delays the processing of any conversions of the Notes or Warrants
and/or issuances of Conversion Shares owing to the fact that the Company is in
arrears of its fees or other monies owed to the transfer agent, it will be
considered an "Event of Default" under the Notes and the Company shall pay all
transfer agent fees related to processing each such conversion and shall pay a
penalty fee of $500.00 per day to the Buyer until such arrears and fees are
deemed satisfied by the transfer agent.

n.       Breach of Covenants.  If the Company breaches any of the covenants set
forth in this Section 4, in addition to any other remedies available to the
Buyer pursuant to this Agreement, it will be considered an "Event of Default"
under the Notes.

5.      Transfer Agent Instructions.  Prior to registration of the Conversion
Shares under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to Rule 144 without any restriction as to the number of Securities as
of a particular date that can then be immediately sold, all such certificates
shall bear the restrictive legend specified in Section 2(g) of this Agreement. 
The Company warrants that: (i) no stop transfer instructions to give effect to
Section 2(f) hereof (in the case of the Conversion Shares, prior to registration
of the Conversion Shares under the 1933 Act or the date on which the Conversion
Shares may be sold pursuant to Rule 144 without any restriction as to the number
of Securities as of a particular date that can then be immediately sold), will
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement, the Notes and the Warrants; (ii) it
will not direct its transfer agent not to transfer or delay, impair, and/or
hinder its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for Conversion Shares to be issued to the
Buyer upon conversion of or otherwise pursuant to the Notes or the Warrants as
and when required by the Notes, the Warrants and this Agreement; and (iii) it
will not fail to remove (or directs its transfer agent not to remove or impairs,
delays, and/or hinders its transfer agent from removing) any restrictive legend
(or to withdraw any stop transfer instructions in respect thereof) on any
certificate for any Conversion Shares issued to the Buyer upon conversion of or
otherwise pursuant to the Notes or the Warrants as and when required by the
Notes, the Warrants and this Agreement.  Nothing in this Section shall affect in
any way the Buyer's obligations and agreement set forth in Section 2(g) hereof
to comply with all applicable prospectus delivery requirements, if any, upon
re-sale of the Securities.  If the Buyer provides the Company, at the cost of
the Buyer, with (i) an opinion of counsel in form, substance and scope customary
for opinions in comparable transactions, to the effect that a public sale or
transfer of such Securities may be made without registration under the 1933 Act
and such sale or transfer is effected or (ii) the Buyer provides reasonable
assurances that the

 

-18-

--------------------------------------------------------------------------------


Securities can be sold pursuant to Rule 144, the Company shall permit the
transfer, and, in the case of the Conversion Shares, promptly instruct its
transfer agent to issue one or more certificates, free from restrictive legend,
in such name and in such denominations as specified by the Buyer.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby.  Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

6.      CONDITIONS PRECEDENT TO THE COMPANY'S OBLIGATIONS TO SELL.  The
obligation of the Company hereunder to issue and sell the Notes and Warrants to
the Buyer at the Closings is subject to the satisfaction, at or before each
Closing of each of the following conditions thereto, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion:

a.       The Buyer shall have executed this Agreement and delivered the same to
the Company.

b.      The Buyer shall have delivered the First Purchase Price and Second
Purchase Price in accordance with Section 1(b) above.

c.       The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date, as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to such Closing Date.

d.      No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

-19-

--------------------------------------------------------------------------------


7.      CONDITIONS PRECEDENT TO THE BUYER'S OBLIGATION TO PURCHASE. 

a.       The obligation of the Buyer hereunder to purchase Note No. 1 at the
Initial Closing is subject to the satisfaction, at or before the Initial Closing
Date of each of the following conditions, provided that these conditions are for
the Buyer's sole benefit and may be waived by the Buyer at any time in its sole
discretion:

(i)                  The Company shall have executed this Agreement and
delivered the same to the Buyer.

(ii)                The Company shall have delivered to the Buyer the duly
executed Note No. 1 (in such denominations as the Buyer shall request) in
accordance with Section 1(b) above, as well as the executed Warrants, 150,000 of
which in the form of the Series A Warrants attached under Exhibit B and 150,000
of which in the form of Series B Warrants attached under Exhibit B.

(iii)               The representations and warranties of the Company shall be
true and correct in all material respects as of the Effective Date and as of the
Initial Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Initial Closing Date.  The
Buyer shall have received a certificate or certificates, executed by the chief
executive officer of the Company, dated as of the Initial Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer including, but not limited to certificates with respect to the
Company's Certificate of Incorporation, By-laws and Board of Directors'
resolutions relating to the transactions contemplated hereby.

(iv)              No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

(v)                No event shall have occurred which could reasonably be
expected to have a Material Adverse Effect on the Company including but not
limited to a change in the 1934 Act reporting status of the Company or the
failure of the Company to be timely in its 1934 Act reporting obligations.

-20-

--------------------------------------------------------------------------------


(vi)              The Common Stock shall have been authorized for quotation on
the OTCBB, OTCQB or any similar quotation system and trading in the Common Stock
on the OTCBB, OTCQB or any similar quotation system shall not have been
suspended by the SEC or the OTCBB, OTCQB or any similar quotation system.

(vii)             The Buyer shall have received an officer's certificate
described in Section 3(c) above, dated as of the Initial Closing Date.

(viii)           The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of a date
within twenty (20) Business Days of the Effective Date.

b.      The obligation of the Buyer hereunder to purchase Note No. 2 at the
Second Closing is subject to the satisfaction, at or before the Second Closing
Date of each of the following conditions, provided that these conditions are for
the Buyer's sole benefit and may be waived by the Buyer at any time in its sole
discretion:

(i)                  The Company shall have delivered to the Buyer the duly
executed Note No. 2 (in such denominations as the Buyer shall request) in
accordance with Section 1(b) above.

(ii)                The representations and warranties of the Company shall be
true and correct in all material respects as of the Effective Date and as of the
Second Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Second Closing Date.  The
Buyer shall have received a certificate or certificates, executed by the chief
executive officer of the Company, dated as of the Second Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer including, but not limited to certificates with respect to the
Company's Certificate of Incorporation, By-laws and Board of Directors'
resolutions relating to the transactions contemplated hereby.

(iii)               No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

-21-

--------------------------------------------------------------------------------


(iv)              No event shall have occurred which could reasonably be
expected to have a Material Adverse Effect on the Company including but not
limited to a change in the 1934 Act reporting status of the Company or the
failure of the Company to be timely in its 1934 Act reporting obligations.

(v)                The Common Stock shall have been authorized for quotation on
the OTCBB, OTCQB or any similar quotation system and trading in the Common Stock
on the OTCBB, OTCQB or any similar quotation system shall not have been
suspended by the SEC or the OTCBB, OTCQB or any similar quotation system.

(vi)              The Buyer shall have received an officer's certificate
described in Section 3(c) above, dated as of the Second Closing Date.

(vii)             The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of a date
within five (5) Business Days of the Second Closing Date.

8.      GOVERNING LAW; MISCELLANEOUS.

a.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts seated in New York, New York or in the federal courts
located in the State of New York seated in New York, New York.  The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.  The Company
and Buyer waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.   Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service

-22-

--------------------------------------------------------------------------------


shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

b.      Counterparts; Signatures by Facsimile.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party.  This Agreement, once executed by a party, may be delivered to the other
party hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

c.       Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

d.      Severability.  In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.

e.       Entire Agreement; Amendments.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer.

f.        Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
delivered by reputable express air courier service with charges prepaid, or
(iii) transmitted by hand delivery, addressed as set forth below or to such
other address as such party shall have specified most recently by written
notice.  Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery at the address
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

-23-

--------------------------------------------------------------------------------


If to the Company, to:

GREENHOUSE SOLUTIONS INC.

8400 E. Crescent Pkwy

Suite 600

Greenwood Village, CO  80111

Attention: John George Michak, III, COO

If to the Holder, to:

SBI INVESTMENTS LLC, 2014-1

369 Lexington Avenue, 2nd Floor

New York, NY 10017

Attention: Peter Wisniewski; Jonathan Juchno

With a copy to (that shall not constitute notice):

K&L Gates, LLP

200 S. Biscayne Boulevard, Ste. 3900

Miami, FL 33139

Attention: John D. Owens III, Esq.

Each party shall provide notice to the other party of any change in address.

g.       Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns.  Neither the
Company nor the Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.  Notwithstanding the
foregoing, subject to Section 2(f), the Buyer may assign its rights hereunder to
any person that purchases Securities in a private transaction from the Buyer or
to any of its "affiliates," as that term is defined under the 1934 Act, without
the consent of the Company.

h.       Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

i.         Survival.  The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder.  The Company agrees to indemnify and hold harmless the Buyer and all
their officers, directors, employees and agents for loss or damage arising as a
result of or related to any breach by the Company of any of its representations,
warranties and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are
incurred.

-24-

--------------------------------------------------------------------------------


j.        Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

k.      No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

l.         Remedies. 


(i)                  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

(ii)                In addition to any other remedy provided herein or in any
document executed in connection herewith, the Company shall pay the Buyer for
all costs, fees and expenses in connection with any litigation, contest,
dispute, suit or any other action to enforce any rights of the Buyer against the
Company in connection herewith, including, but not limited to, costs and
expenses and attorneys' fees, and costs and time charges of counsel to the
Buyer.

m.     Publicity. The Company, and the Buyer shall have the right to review a
reasonable period of time before issuance of any press releases, SEC, OTCQB (or
other applicable trading market), or FINRA filings, or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer, to make any press release or SEC, OTCQB (or other applicable trading
market) or FINRA filings with respect to such transactions as is required by
applicable law and regulations (although the Buyer shall be consulted by the
Company in connection with any such press release prior to its release and shall
be provided with a copy thereof).

-25-

--------------------------------------------------------------------------------


** signature page follows **

-26-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the Effective Date.

GREENHOUSE SOLUTIONS INC.

 

By: /s/ John George Michak, III

                                                     

Name: John George Michak, III

Title: Chief Operating Officer

SBI INVESTMENTS LLC, 2014-1

By: /s/ Peter Wisniewski

_________________________________

Name: Peter Wisniewski

Title:  President

AGGREGATE SUBSCRIPTION AMOUNT:

Note No. 1

Aggregate Principal Amount of Note:

US$275,000.00

Aggregate Purchase Price:

US$250,000.00

Aggregate Common Stock purchase warrants:

300,000 warrant shares (150,000 Series A Warrants and 150,000 Series B Warrants)

Note No. 2

Aggregate Principal Amount of Note:

US$275,000.00

Aggregate Purchase Price:

US$250,000.00

 

-27-

--------------------------------------------------------------------------------


Exhibit A

CONVERTIBLE PROMISSORY NOTE

 

 

(see attached)

 

 

 

--------------------------------------------------------------------------------


Exhibit B

WARRANTS

 

(see attached)

--------------------------------------------------------------------------------